DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “formed … to correspond to the multiple division regions” in lines 2-3, but does not define a manner of correspondence required in order to meet the claim.
Claim 8 recites “sets the attracting force … based on a state of the second substrate before being bonded” in lines 2-3, but does not define what quality “state” is directed to, and what manner the attracting forces must be “based on” a state.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first transforming device” in claim 1, “second transforming device” in claim 1, “suction device” in claim 1, “seal members” in claim 6, and “carry-in/out station” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “first transforming device” recites the generic placeholder “device” followed by the functional modifier “to transform” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 113, shown in applicant’s figure 4; and equivalents thereof.
The limitation “second transforming device” recites the generic placeholder “device” followed by the functional modifier “to transform” without reciting sufficient structure to perform the function.  This will be interpreted as: structure 213, shown in applicant’s figure 4; and equivalents thereof
The limitation “suction device … to generate” recites the generic placeholder “device” followed by the functional modifier “to generate” without providing sufficient structure to perform the function claimed.  This will be interpreted as: structure 112, shown in applicant’s figure 4; and equivalent thereof.
The limitation “seal members … to seal … expanded/contracted” recites the generic placeholder “members” followed by the functional modifier “to seal” without reciting sufficient structure to perform the function.  This will be interpreted as: structures 220, shown in applicants figure 8, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OMORI et al. (US 2018/0047699).
Regarding claims 1, 7, and 8, OMORI teaches an upper chuck first holder 140, first transforming device 190, lower chuck second holder 141, second transforming device 260, suction device that can generate on the second substrate different attracting forces in divided regions, and control device 70 capable of performing the functions claimed (paras. 78, 96, 123, 140, 141, and 168).
Regarding claim 2, OMORI teaches wall rib members 201, 202, 203, and 204 (paras. 114, 116, and 119; fig. 10).

Regarding claim 5, OMORI teaches multiple suction holes 230a, 230b, 240a and 240b corresponding to the multiple division regions that attract by suction (paras. 121-122; fig. 11).
Regarding claim 9, OMORI teaches a processing station comprising the bonding apparatus and a carry-in/out station capable of performing the function claimed (para. 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMORI.
Regarding claim 10, OMORI teaches attracting and holding a first substrate from above by a first holder, transforming the first substrate held by the first holder such that a central portion of the first substrate is protruded downwards, attracting and holding a second substrate from below by a second holder provided under the first holder, transforming the second substrate held by the second holder such that a central portion of the second substrate is protruded upwards, and bonding the first substrate and the second substrate by bringing the first substrate whose central portion is protruded upwards into contact with the second substrate whose central portion is protruded upwards into contact (paras. 134, 140, 144, and 146).  OMORI teaches the lower second holder comprises plural, independently controlled suction attraction regions (paras. 117, 141, and 123), but does not explicitly disclose holding different attracting forces in the different regions.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to hold different attracting forces in the different regions, as the intended use of the apparatus, to produce different attracting forces in the different regions because the plural regions are independently controlled (para. 123).
Regarding claim 11, OMORI teaches a computer readable medium storing the instructions for the method used to execute the method via an apparatus (para. 55).


	Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  LIU et al. (US 2015/0357226) is considered the closest prior art of record, disclosing a base member on which the second holder is provided, and a transformation space configured to be pressurized to allow the second holder to be protruded upwards being formed between the second holder and the base member. The prior art of record does not teach or fairly suggest such an apparatus comprising seal members on the base in contact with a bottom surface of the second holder that seal the transformation space and the suction holes, and can expand and contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IZUMI (US 9,498,944), LU et al. (US 2018/0144999), HUANG et al. (US 2016/0204020), WAGENLEITNER et al. (US 2015/0210057), SUGAKAWA et al. (US 2020/0365442), YAMAGUCHI (US 2017/0221856), and YAMAGUCHI et al. (US 2012/0329141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745